Opinion issued August 6, 2013




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas


                            NO. 01B12B00187BCV


                        THOMAS DAVIS, Appellant

                                       V.

 DISCOUNT TIRE COMPANY OF TEXAS, INC., DILL AIR CONTROLS
PRODUCTS, LLC, AND BRIDGESTONE AMERICAS TIRE OPERATION
                       LLC, Appellees


                   On Appeal from the 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-14448


                      MEMORANDUM OPINION

     Appellant Thomas Davis has failed to timely file a brief. See TEX. R. APP. P.
38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                          2